                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       at CHATTANOOGA

TERRY HINES,                                          )
                                                      )
Plaintiff,                                            )
                                                      )            Case No. 1:19-cv-11
v.                                                    )
                                                      )            Judge Mattice
PILGRIMS PRIDE,                                       )
                                                      )            Magistrate Judge Steger
Defendant.                                            )
                                                      )

                                                 ORDER

        On February 15, 2019, United States Magistrate Judge Christopher H. Steger filed his

Report and Recommendation, [Doc. 7], pursuant to 28 U.S.C. § 636. Magistrate Judge Steger

recommended that Plaintiff’s Complaint be DISMISSED without prejudice for his failure to

allege that he has exhausted his administrative as required under Title VII and for his failure to

plead the requisite amount in controversy required for diversity jurisdiction for his state law

claim. Plaintiff has not filed an objection to the Magistrate Judge’s Report and Recommendation.1

Nevertheless, the Court has conducted a review of the Report and Recommendation, as well as

the record, and it agrees with Magistrate Judge Steger’s well-reasoned conclusions.

        Accordingly,

                The Court hereby ACCEPTS and ADOPTS Magistrate Judge Steger’s findings of
                 fact, conclusions of law, and recommendations, [Doc. 7], pursuant to 28 U.S.C. §
                 636(b)(1) and Fed. R. Civ. P. 72(b);

                Pursuant to 28 U.S.C. § 1915(e)(2), Plaintiff’s Complaint [Doc. 1] is hereby
                 DISMISSED without prejudice; AND

                Plaintiff’s Motion to proceed in forma pauperis is DENIED as moot.


1 Magistrate Judge Steger specifically advised Plaintiff he had 14 days in which to object to the Report and
Recommendation and that failure to do so would waive his right to appeal. [Doc. 4 at 4 n.3); see Fed. R.
Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that “[i]t does not appear that
Congress intended to require district court review of a magistrate’s factual or legal conclusions, under a de
novo or any other standard, when neither party objects to those findings”). Even taking into account the
three additional days for service provided by Fed. R. Civ. P. 6(d), the period in which Plaintiff could timely
file any objections has now expired.
SO ORDERED this 11th day of March, 2018.




                                          /s/ Harry S. Mattice, Jr._____
                                          HARRY S. MATTICE, JR.
                                       UNITED STATES DISTRICT JUDGE




                                   2
